Citation Nr: 0725783	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  94-20 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an increased rating for residuals of a 
compression fracture at T5, currently evaluated as 10-percent 
disabling.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a ruptured medial tendon of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty (AD) from August 1961 to 
August 1964.  He subsequently had additional service in the 
North Carolina Army National Guard from December 1964 to 
December 1967, including on active duty for training 
(ACDUTRA) in July 1965 and July 1966.  He had still 
additional active service from September 1990 to June 1991 
during Operation Desert Storm/Desert Shield and from May to 
July 1993 and from October 1994 to April 1995.  He has since 
retired.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  A 
December 1993 rating decision, in relevant part, denied the 
veteran's claims for service connection for a right ankle 
disorder and for an increased rating for his already service-
connected dorsal/thoracic spine disorder.

The procedural history of this case is otherwise rather 
complex since certain appeals were withdrawn, while another 
was withdrawn and, as will be explained, later reinstated.  
That said, the veteran submitted a timely notice of 
disagreement (NOD) with a November 1997 rating decision as it 
related to the grant of service connection for the ruptured 
elbow tendon and the initial rating of 10 percent.  
He perfected the appeal of this claim for a higher initial 
rating in June 1999 and never withdrew it.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when the veteran timely 
appeals the initial rating for a just service-connected 
disability, VA must consider his claim in this context - 
which includes determining whether his rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).



The veteran testified at a hearing at the Board's Offices in 
Washington, DC, in April 1998 before a Veterans Law Judge who 
is no longer employed at the Board.  The Board informed him 
of this in a June 2007 letter and indicated he had a right to 
another hearing before the judge who will ultimately decide 
his appeal.  See 38 C.F.R. § 20.707 (2006).  But in his June 
2007 response, which the Board received in July 2007, he 
indicated he did not want another hearing.

Subsequent to his appeal of the rating for the ruptured 
medial tendon in his right elbow, a July 2000 rating decision 
granted the veteran's claim for service connection for reflex 
sympathetic dystrophy of his right upper extremity, 
as secondary to his right elbow disorder, with a separate 10 
percent initial rating retroactively effective from April 
1998.  In a September 2000 letter to his Congressman, which 
the Congressman transmitted to the RO that same month, 
and which was received by the RO in October 2000, the veteran 
indicated his satisfaction with that rating.  So that claim 
is not at issue in this appeal.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (the veteran may indicate he is content with 
a certain rating, even if less than the maximum possible 
rating).  See also 38 C.F.R. §§ 20.200, 20.201 (2006) and 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
the veteran must separately appeal downstream issues such as 
the rating and effective date assigned for his disability).

The veteran has since repeatedly asserted, however, that the 
reflex sympathetic dystrophy in his right upper extremity is 
now worse, and therefore, that he is entitled to a higher 
rating for this disability.  It appears the RO mistakenly 
considered this allegation of worsening disability from the 
reflex sympathetic dystrophy in his right upper extremity as 
part and parcel of his claim on appeal for a higher initial 
rating for his ruptured elbow tendon.  But to the extent he 
is alleging a worsening of the reflex sympathetic dystrophy 
in his right upper extremity, this is a separate issue that 
must first be adjudicated by the RO and, if denied, 
separately appealed to the Board.  In the meantime, it is 
referred to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

In June 2003, a communication was received from a 
Congressman's office with a copy of a statement from the 
veteran indicating he wanted to withdraw his appeal.  But 
other statements since received from him in August and 
November 2005 indicate he wants to continue his appeal.

In March 2006, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.  The AMC completed 
the additional development requested, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The competent evidence of record does not show the 
veteran to have been diagnosed with a right ankle disorder or 
otherwise shown to have had a right ankle disorder during a 
period of ACDUTRA or inactive duty training (IACDUTRA).

3.  The veteran's T5 compression fracture residuals consist 
of a minimal wedge configuration above the T5 vertebral body, 
but without active symptomatology.  He also has full, pain 
free, range of motion (ROM).

4.  The residuals of the veteran's ruptured medial tendon of 
the right elbow are pain, tenderness, and mild limitation of 
motion (LOM).




CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24); 1110, 1106, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.303 (2006); Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

2.  The requirements are not met for an increased rating for 
the residuals of the compression fracture at T5.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59 (2006), § 4.71a, Diagnostic Code (DC) 
5285-5291 (2002).

3.  The requirements also are not met for an initial rating 
higher than 10 percent for the ruptured medial tendon of the 
right elbow.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5206, 8515 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to 
the claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When this did not occur 
until after the enactment of the VCAA, the veteran is 
entitled to pre-initial-decision notice concerning all 
elements of his claim - including as it relates to the 
downstream disability rating and effective date.  Moreover, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified the burden 
shifts to VA to show the error was harmless.  Id.; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this particular case at hand, a 2001 RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his initial, underlying claims for 
service connection and for an increased rating (of an already 
service-connected disability), as well as what information 
and evidence he needed to submit, what information and 
evidence would be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that was relevant 
to his claims.

Also, a more recent April 2006 letter from the AMC (on 
remand) informed the veteran how downstream disability 
ratings and effective dates are assigned and the type of 
evidence impacting those determinations - as required by 
Dunlap and, in certain instances, Dingess/Hartman.  Moreover, 
the January 2007 SSOC reflects the RO's readjudication of the 
claims on a de novo basis after providing that additional 
notice.  Prickett, 20 Vet. App. at 376.  Thus, all notice 
requirements were met.  38 U.S.C.A. § 5103(a), 5104, 7105; 
see Dingess/Hartman, 19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, his numerous written submissions, his VA 
outpatient treatment records, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file (3 
relatively large folders).  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement the Board discuss in 
extensive detail each and every piece of evidence submitted 
by the veteran or obtained on his behalf.  Rather, the 
Board's analysis will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service Connection Claim

As already indicated, the veteran is service connected for a 
compression fracture at T5 (i.e., his fifth thoracic 
vertebrae).  He asserts that he also injured his right ankle 
in the 1965 parachute jump when he sustained this compression 
fracture.  Unfortunately, though, there is insufficient 
evidence to substantiate this allegation, so his claim must 
be denied because the preponderance of the evidence is 
unfavorable.

Governing Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
1106; 38 C.F.R. § 3.6(a).  Service connection on a 
presumptive basis is not available where the only service 
performed is ACDUTRA or IACDUTRA.  Biggins, 1 Vet. App. at 
476-78.  But service connection may be granted for any 
disease diagnosed after ACDUTRA, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred during ACDUTRA or, as concerns an injury and the 
specified disorders, during IACDUTRA.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records show he sustained his 
thoracic spine compression fracture while on ADUCTRA in 
October 1965.  These records make no mention whatsoever of 
additional injury in that incident to his right ankle or to 
referable complaints or a resulting diagnosis.  The October 
1965 Examination Report of the Medical Board reflects the 
sole abnormal finding to have been his spine, with notation 
of the simple fracture at T5.  No abnormality of his lower 
extremities, including his right ankle in particular, was 
noted.



In November 1998, the VA fee-basis examiner referred the 
veteran to an orthopedist.  The examination report of that 
same month shows the veteran appeared to have some chronic 
musculoskeletal symptoms.  The examiner noted that, although 
a local injury in a fall could have caused that problem, 
there appeared to be no direct relation to the T5 compression 
fracture in service.

The Board remanded this case for another examination and 
nexus opinion.  The March 2004 examination report indicates 
the examiner reviewed the claims file and the veteran's 
medical records for his pertinent history.  He told the 
examiner that, in addition to the parachute jump injury, he 
believed his ankle problem was the result of carrying heavy 
objects while wearing ill-fitting boots.  Examination of the 
right ankle revealed minimal edema that was bilateral and 
symmetrical (i.e., affecting each ankle in the same way, so 
just the right ankle, but also left).  ROM was well within 
normal limits, and there was no crepitus or pain during the 
movement.  There was no evidence of clonus and plantar 
response was normal.  The examiner indicated the veteran's 
current ankle complaints were minimal, as the veteran told 
him that his symptoms had diminished significantly over the 
prior several months.  The examiner also pointed out that the 
symptoms the veteran reported involving his feet were related 
to his diabetes (diabetic peripheral neuropathy), as 
confirmed in the report of a November 2003 diabetic foot 
examination.

In light of the evidence of record and the findings of the 
examination, the examiner concluded the veteran's right ankle 
disorder was unrelated to his active service, and that it had 
in fact resolved at the time of the examination with minimal 
residual.  Perhaps the most fundamental requirement in 
establishing entitlement to service connection is that there 
be proof the veteran has the condition claimed.  See Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability).  
Here, though, the veteran has not met this initial burden of 
proof, and in the absence of proof of present disability 
there can be no valid claim.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).



Moreover, even to the extent the veteran arguably may have 
some disability - albeit very minimal, involving his right 
ankle, the examiner indicated even that was unrelated to 
service and, in particular, to the specific incidents claimed 
to be the cause.  Consequently, his claim must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased Rating Claims

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. 
§ 4.45.

Thoracic Spine Claim

A March 1978 rating decision granted service connection for 
the T5 compression fracture the veteran had sustained during 
service.  He believes this disability is now more severe than 
10 percent, thereby entitling him to a higher (i.e., 
increased) rating.

Analysis

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim for an increased rating was received 
prior to the initial change in the spine rating criteria.  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to him.  The new rating criteria, however, 
may be applied only prospectively from the effective date of 
the change forward, unless the regulatory change specifically 
permits retroactive application.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 
2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The RO informed the veteran of all versions of the rating 
criteria either in the SOC or a SSOC and considered his claim 
under all of the criteria - both former and revised.  Thus, 
the Board may do the same without fear of prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the prior criteria, residuals of vertebral fractures 
were rated under Diagnostic Code 5285.  See 38 C.F.R. § 4.71a 
(2002).  A 100 percent rating was warranted for residuals 
with cord involvement, bedridden, or requiring leg braces.  A 
60 percent rating was warranted for residuals without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast).  The regulation stated that in other cases 
residuals were to be rated in accordance with definite LOM or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Id.

The service medical records reflect no evidence of cord 
involvement, and there is no evidence that the veteran's 
compression fracture residuals include the requirement that 
he wear leg braces.  Thus, his disability must be rated on 
the basis of LOM or spinal muscle spasm.  Id.

Under the spine rating criteria in effect at the time, only 
one rating was allowed for LOM of the thoracic spine, 10 
percent - for both moderate and severe LOM.  Slight LOM of 
the thoracic spine received a noncompensable (0 percent) 
rating.  38 C.F.R. § 4.71a, DC 5291 (2002).

The report of the veteran's April 1997 VA general medical 
examination reflects no findings of abnormality involving the 
thoracic segment of his spine.  Indeed, the examiner 
specifically noted the absence of any muscle spasm.  
The report of the November 1998 VA fee-basis examination 
shows the veteran's thoracic and lumbar spine (in combination 
referred to as the thoracolumbar spine) manifested full ROM.  
There also was no Balbinski, no long tract signs, and no 
sensory or motor deficit.  The examiner indicated, as well, 
that the degenerative joint disease (i.e., arthritis) shown 
on X-rays was not causally related to the T5 compression 
fracture.  So to the extent the veteran has functional 
impairment attributable to the degenerative joint disease, he 
cannot use that as grounds for receiving a higher rating for 
his T5 compression fracture residuals.  See, e.g., Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must 
be able to distinguish, by competent medical evidence, the 
extent of symptoms that are attributable to service-related 
causes from those that are not).

Pursuant to the Board's 2006 remand, the AMC arranged another 
examination to determine the current extent and severity of 
the veteran's thoracic spine compression fracture residuals.  
A September 2006 note of the VA medical facility involved 
shows he reported on time but, while the examiner was 
reviewing the claims file, left when the examiner was only 
half-way through the file.  He stated that he had driven 100 
miles for the examination and needed to get back to work.  
A November 2006 Report of Contact (VA Form 119) indicates he 
failed to report for subsequent appointments in October 2006, 
as well.  A November 2006 medical note reflects that efforts 
were made to reschedule because the examinations were part of 
the Board's remand (a directive, see Stegall v. West, 11 
Vet. App. 268 (1998)), but the veteran said the AMC had told 
him his examination would not be rescheduled, and that he was 
confused at the efforts to make another appointment.

The veteran's October 2006 letter essentially confirmed this.  
Although he had been told another appointment would not be 
made, he had agreed to the September 2006 appointment.  He 
explained that he had to arrive the night before due to the 
travel distance involved and, as mentioned, he told the 
examiner that he did not have time for the entire claims file 
to be reviewed, as he had to make the 100+-mile return trip 
home back to his job.  His letter further reflects that he 
would not contest a Board decision if decided on the basis of 
the evidence of record, as no amount of an increased rating 
will alleviate his disabilities.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  This regulation at subpart (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without 'good cause,' fails to report for such examination, 
action shall be taken.  Subpart (b) provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Instead of summarily denying the veteran's thoracic spine 
claim as this regulation allows, the Board will decide it on 
the evidence of record since he did at least report for the 
initial examination - albeit did not remain there for its 
duration.

The evidence available for consideration, however, shows his 
thoracic spine fracture residuals are no more than 10-percent 
disabling, so he is not entitled to a higher rating.  
38 C.F.R. § 4.7.  Although there is X-ray evidence of minimal 
wedging above the T5 vertebral body, there is no factual 
basis for an additional 10 percent for that deformity.  
Specifically, where DC 5285 is in issue, VA's General Counsel 
has interpreted Diagnostic Code 5285 as requiring definite 
LOM, compensable or noncompensable, to meet the requirement 
for the additional 10 percent for demonstrable deformity.  
See VA O.G.C. Prec. Op. No. 3-2006 (June 23, 2006), 72 Fed. 
Reg. 5802 (2007).  But as the available objective clinical 
evaluation findings show, there are no indications of painful 
motion or LOM.  And neither does the evidence of record 
reflect any neurological symptoms involving the veteran's 
lower extremities as a residual of his thoracic spine 
disorder (e.g., sciatic neuropathy/radiculopathy).  These 
unremarkable objective clinical findings serve to rebut his 
subjective complaints in his various written statements, and 
in his hearing testimony, that he has pain and neurological 
symptoms related to his disability.  38 C.F.R. § 4.7 (2006); 
§ 4.71a, DC 5285 (2002).

Had the veteran remained and completed his most recently 
scheduled examinations, there at least would have been the 
possibility of a favorable medical opinion concerning the 
current severity of his T5 compression fracture residuals.  
But, unfortunately, that is not the case, and the Board is 
constrained to decide his appeal on the basis of the evidence 
of record.  38 C.F.R. § 3.655(b).  Thus, the Board has no 
choice but to find that his T5 compression fracture residuals 
more nearly approximate his current 10 percent rating.  Id.; 
38 C.F.R. § 4.1, 4.7, 4.40, 4.45 (2006). 

The initial change to the spine rating criteria, effective 
September 23, 2002, only affected the criteria for 
intervertebral disc syndrome (IVDS).  So it had no impact on 
the veteran's claim.  The current spine rating criteria went 
into effect on September 26, 2003.  In addition to providing 
specific values for ROM of the cervical and thoracolumbar 
(thoracic and lumbar) spine, the revised criteria 
also redesignated the diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Plate V; Diagnostic Codes 5235-5243 (2006).

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a (2006).

It is readily apparent the current criteria are less 
favorable to the veteran than the prior criteria, as his 
thoracic spine disability would warrant only a noncompensable 
(i.e., 0 percent) rating under these revised standards if 
rated solely on the basis of LOM - keeping in mind he has 
full ROM (so no LOM).  And there also would be no prospect of 
an additional 10 percent for the T5 deformity.  Consequently, 
that is why the Board applied the prior criteria throughout 
the entire appeal period.

Since, for these reasons and bases, the preponderance of the 
evidence is against a rating higher than 10 percent, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim for a higher rating must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



There is nothing in the record to distinguish this case from 
the cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 10 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected T5 
compression fracture residuals.  See 38 C.F.R. § 4.1.  In 
addition, there is no evidence revealing frequent periods of 
hospitalization for treatment of this disability.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right Elbow Claim

Analysis

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's ruptured tendon residuals affecting his right 
elbow.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as a "staged" rating.  
Fenderson, 12 Vet. App. at 125-26.

The evidence of record shows the most severe symptoms the 
veteran experiences in his right upper extremity - his elbow 
included, are attributable to the reflex sympathetic 
dystrophy.  And as explained, there is no appeal presently 
before the Board concerning the severity of that condition, 
only an appeal concerning the severity of the residuals of 
the ruptured medial tendon.

The Board must address all issues that are reasonably raised 
by the veteran and all applicable provisions of law and 
regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991); see 38 U.S.C. § 7104(a); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).

Because the findings on examination noted no LOM in the 
veteran's right upper extremity, the November 1997 rating 
decision evaluated his right elbow ruptured tendon analogous 
to a peripheral nerve disorder under hyphenated DC 5201-8515.  
See 38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation).  DC 5201 rates LOM of the arm 
related to shoulder disorders, 38 C.F.R. § 4.71a, while DC 
8515 rates incomplete paralysis of the median nerve.  See 
38 C.F.R. § 4.124a.

A number of the examination reports, as do some of the 
treatment records, reflect that the veteran sustained a 
partial tear of his tendon which impacted the median nerve.  
The February 2000 fee-basis examination report reflects that 
the examiner noted the veteran could move the muscle group 
involved, which was the group that works the shoulder, elbow, 
and hand.  See 38 C.F.R. § 4.73.

Thus, the Board considered reviewing the veteran's right 
elbow claim under the rating criteria for muscle group 
injuries.  But, unfortunately, the rating criteria 
specifically preclude the Board from doing this.  A muscle 
injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  The veteran's right reflex sympathetic dystrophy is 
also rated as a peripheral nerve disorder.  Thus, as did the 
RO, the Board is constrained to consider his ruptured right 
elbow tendon claim as analogous to a median nerve disorder.  
Id.



The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  But any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

DC 5201 addresses LOM of the arm secondary to shoulder 
pathology, but the related medical evidence of record 
reflects no complaints or findings involving the veteran's 
shoulder.  He has consistently claimed, instead, disability 
in his right elbow, and that is what he was granted service 
connection for, and that is how the Board will decide his 
appeal.

Regardless, though, the veteran was not prejudiced by the 
hyphenated rating under DC 5201, as his right elbow 
disability fares no better or worse under DC 5206, which 
specifically rates LOM of the elbow.  Normal ROM of the elbow 
and forearm on flexion and extension is from 0 to 145 
degrees.  See 38 C.F.R. § 4.71a, Plate I (2006).

DC 5206 provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation for the major joint where flexion is 
limited to 70 degrees; a 40 percent evaluation for the major 
joint where flexion is limited to 55 degrees; and a 
50 percent evaluation for the major joint where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5206 
(2006).

Under DC 5207, pertinent to limitation of elbow extension for 
the major joint provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent evaluation where extension is 
limited to 110 degrees.  See 38 C.F.R. § 4.71a, DC 5207 
(2006).

DC 5208 provides for a 20 percent rating where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208 
(2006).

As already noted, none of the medical evidence of record 
shows the veteran's right elbow to have manifested any LOM, 
at least not to a compensable degree.  The February 2000 
examination report indicates ROM on flexion was 14 degrees, 
and that an undated RO e-mail to the medical facility 
requested clarification be obtained from the fee-basis 
examiner - though the writer indicated that a typographical 
error was suspected.  The claims file reflects no record of a 
response to that e-mail.  In any event, the Board also doubts 
seriously that the veteran's right elbow ROM on flexion was 
limited to "14 degrees," especially in light of the finding 
that supination was to 85 degrees and pronation to 80 
degrees, both of which are normal.  See 38 C.F.R. § 4.71a, 
Plate I (2006).  Further, even if the "14 degrees" is read 
as 114 degrees, that is 14 degrees less than the 0 to 100 
degrees limitation required for the minimum compensable 
rating of 10 percent.  DC 5206.

In light of the absence of any evidence of LOM to a 
compensable degree, there is no benefit to the veteran by 
rating his right elbow under these criteria.  So the Board 
will now consider the peripheral nerve rating criteria.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540 (2006).



The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2006).  The guiding standard is how the 
symptoms compare to complete paralysis.

With complete paralysis of the median nerve; the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and effective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  DC 8515

The veteran is right-handed, so his right arm is his dominant 
side.  Severe incomplete paralysis of the median nerve on the 
dominant side warrants a 50 percent rating, moderate 
incomplete paralysis 30 percent, and mild incomplete 
paralysis 10 percent.  38 C.F.R. § 124a, DC 8515 (2006).

The examination findings mentioned, however, note only 
tenderness referable to the right elbow.  No nerve-related 
findings were noted.  The 1998 fee-basis examination report, 
although focused on the thoracic spine injury residuals, 
nonetheless noted full ROM, good muscle power and tone in the 
right elbow.  The February 2000 report reflects neurological 
findings were normal.  Further, testing of ROM of the right 
wrist revealed full ROM in all spheres, without indications 
of pain, premature fatigue, weakness, or lack of endurance.  
These findings further mitigate against a rating of more than 
mild incomplete paralysis of the median nerve.

Again, had the veteran remained and completed his scheduled 
examinations, there at least would have been the possibility 
of a more favorable medical opinion insofar as the current 
severity of his ruptured tendon residuals in his right elbow.  
But, unfortunately, that is not the case, and the Board is 
constrained to decide his appeal on the basis of the evidence 
of record.  38 C.F.R. § 3.655(b) (2006).  Thus, there is 
simply no basis for assigning a rating higher than 10 
percent, and this rating also cannot be staged under 
Fenderson because he has not had more than 10 percent 
disability in his right elbow at any time since the effective 
date of his award.  38 C.F.R. § 4.1, 4.7, 4.124a, DC 8515 
(2006).

Since, for these reasons and bases, the preponderance of the 
evidence is against a rating higher than 10 percent, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim for a higher rating must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board does not deny, but indeed acknowledges, that the 
medical evidence of record reflects that the veteran 
manifests significant pathology of his right arm.  But - as 
already explained, the evidence also shows his most severe 
symptomatology to be the result of his service-connected 
reflex sympathetic dystrophy, which is not currently an issue 
before the Board.  The Board further observes that the 
evidence of record does not show his assertions related to 
the marked impact of his right arm symptomatology on his 
ability to perform his work as a pharmacist to be related to 
his right elbow ruptured tendon residuals.

Thus, there is nothing in the record to distinguish this case 
from the cases of numerous other veteran's who are subject to 
the schedular rating criteria for the same disability.  The 
currently assigned 10 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected right elbow ruptured tendon 
residuals (this disability, in particular).  See 38 C.F.R. § 
4.1 (2006).  


In addition, there is no evidence revealing frequent periods 
of hospitalization for treatment of this particular 
disability.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

The claim for service connection for a right ankle disorder 
is denied.

The claim for an increased rating for the residuals of a 
compression fracture at T5 is denied.

The claim for an initial disability rating higher than 10 
percent for the residuals of a ruptured medial tendon of the 
right elbow is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


